Title: From George Washington to John Jay, 7 May 1794
From: Washington, George
To: Jay, John


               
                  My dear Sir,
                  Philadelphia 7th May 1794.
               
               Your letter of Sunday came to my hands yesterday, and for the Pamphlet enclosed, I thank you.
               The purport of my last to you, with the enclosure, are incontrovertible evidence that no offer had been, or could be made to the Gentleman you mention, until you had decided on the proposition which was made to yourself.  The report therefore, of its having been so made, could be no other than mere conjecture.
               I take the liberty of troubling you with a packet for Mr Lear. Where he may be when you shall have got to London, is more than I can say; but to your care I comit the letter.
               I do, most sincerely wish you a safe & pleasant passage—a
                  
                  fortunate result to the business entrusted to you—and a speedy return to your family & friends being with the most Affecte regard Yours
               
                  Go: Washington
               
            